     Case 2:18-bk-24457-RK      Doc 10 Filed 02/15/19 Entered 02/15/19 15:09:56               Desc
                                  Main Document Page 1 of 3

 1   LAW OFFICE OF RICHARD W. SNYDER
 2
     RICHARD W. SNYDER, ESQ., State Bar # 183570
     131 N. Tustin Ave., Suite 200
 3   Tustin, CA 92780                                              FILED & ENTERED
     (714) 505-7585
 4

 5
                                                                          FEB 15 2019
     Attorney for Movant
 6   MERCHANTS ACQUISITION GROUP LLC                                 CLERK U.S. BANKRUPTCY COURT
                                                                     Central District of California
                                                                     BY bakchell DEPUTY CLERK
 7                               NOT FOR PUBLICATION
                            UNITED STATES BANKRUPTCY COURT
 8
                                                      CHANGES MADE BY COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 9
                                    LOS ANGELES DIVISION
10
     In re                                          )   Case No.: 2:18-24457-RK
11                                                  )
     MARY SIMMONS                                   )   CHAPTER 7
12                                                  )
                                                    )   ORDER ON MERCHANTS
13
                         Debtor,                    )   ACQUISITION GROUP’S MOTION
                                                    )   FOR ORDER AUTHORIZING
14                                                  )   DEBTOR EXAMINATION AND
                                                    )   PRODUCTION OF DOCUMENTS
15                                                  )   UNDER BANKRUPTCY RULE 2004
                                                    )
16                                                  )   Date: 03/08/2019
                                                    )   Time: 01:30PM
17                                                  )   Place: 131 N TUSTIN AVE
                                                    )          SUITE 200
18                                                  )          TUSTIN CA 92780
19

20           Having considered the motion of Merchants Acquisition Group LLC (“Movant”) to

21   examine the above-named Debtor under Rule 2004 of the Federal Rules of Bankruptcy
22
     Procedure and Local Bankruptcy Rule 2004-1 and 9013-1(p), the court orders that the
23
     Motion is DENIED WITHOUT PREJUDICE for failure to comply with the pre-filing
24
     conference requirement of Local Bankruptcy Rule 2004-1(a) in good faith by denying
25

26   Debtor represented by counsel an adequate opportunity to respond to Movant’s

27   February 6, 2019 letter to arrange for a mutually agreeable date, time, place and scope
28
     Case 2:18-bk-24457-RK       Doc 10 Filed 02/15/19 Entered 02/15/19 15:09:56           Desc
                                   Main Document Page 2 of 3

 1   of examination and production. Richard W. Snyder, of Law Office of Richard W. Snyder,
 2
     represents Movant.
 3
         Movant did not attempt to meet and confer in good faith before filing the Motion
 4

 5   as required by Local Bankruptcy Rule 2004-1(a). On February 6, 2019, Movant faxed a

 6   letter to Debtor’s counsel, Heather Canning, dated February 6, 2019 as its attempt to
 7
     arrange for a mutually agreeable date, time, place and scope of an examination and/or
 8
     production under Local Bankruptcy Rule 2004. Pursuant to Movant’s counsel’s letter,
 9
     Debtor’s counsel had four days to respond by contacting Movant’s counsel before
10

11   Movant would file its Rule 2004 examination motion. Movant filed its Rule 2004

12   examination motion on February 12, 2019, only three days before filing the motion, not
13
     four days, as represented in the letter, and two of these days were on a weekend, a
14
     Saturday and a Sunday, and not regular business days, which further indicates a lack of
15
     a good faith effort to meet and confer. Federal Rule of Bankruptcy Procedure
16

17   9006(a)(1)(A) excludes the day of the event that triggers the period. Nothing in Movant’s

18   papers shows that Movant’s counsel made any other attempt to call or otherwise
19
     contact Debtor’s counsel. Movant’s counsel’s effort, or lack of effort, to comply with the
20
     prefiling conference requirement of Local Bankruptcy Rule 2004-1(a) consisting only of
21

22
     a faxed demand letter without any attempt to contact Debtor’s counsel by telephone,

23   and then shorting the time for response by Debtor, is not in good faith.
24
         Accordingly, the above named Debtor is NOT ordered to appear before Movant’s
25
     attorney, Mr. Snyder, at his office at 131 N. Tustin Ave., Suite 200, Tustin, CA 92780,
26
     on March 8, 2019 at 1:30 p.m. The examination is cancelled by this order.
27

28       However, Debtor is advised that the examination may be rescheduled and
     Case 2:18-bk-24457-RK          Doc 10 Filed 02/15/19 Entered 02/15/19 15:09:56        Desc
                                      Main Document Page 3 of 3

 1   ordered if Movant follows the proper procedures under Local Bankruptcy Rules 2004-1
 2
     and 9013-1(p) and promptly submits a proposed order for examination once it files and
 3
     serves a new motion for examination of Debtor under these rules, so that the court can
 4

 5   issue an order for examination if the new motion is granted, which will provide

 6   reasonable advance notice to Debtor to appear for examination.
 7
         Meanwhile, by this order, Movant’s motion for examination of Debtor is DENIED
 8
     WITHOUT PREJUDICE, Debtor need not appear before Movant’s attorney on March 8,
 9
     2019, and Movant is admonished to follow the correct rules and procedures in
10

11   bringing motions for Rule 2004 examination. See In re Francisco Rafael Gomez-

12   Aburto, No. 2:17-bk-16045 RK Chapter 7 (Bankr. C.D. Cal., order filed and entered on
13
     August 8, 2017) (order admonishing Mr. Synder for essentially the same conduct). For
14
     any future Rule 2004 motion in this case, Movant must fax, email and call opposing
15
     counsel in order to set a date and time of a prefiling conference that is convenient for all
16

17   parties, and must give Debtor and his counsel at least one week’s time for response to

18   avoid any recurring problem with short notice, and the court will not approve any
19
     examination order without complying with these requirements.
20
         IT IS SO ORDERED.                        ###
21

22

23

24

25
          Date: February 15, 2019
26

27

28
